Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 18, 2014

The Court of Appeals hereby passes the following order:

A15A0114. ROSCOE POWERS v. THE STATE.

      In April 2007, Roscoe Powers pled guilty to several offenses, including armed
robbery. In December 2012, Powers filed a motion to vacate his allegedly void
conviction and sentence, asserting that he was coerced into pleading guilty. The trial
court denied Powers’s motion on October 30, 2012, and Powers filed a notice of
appeal from this ruling on December 6, 2012. We lack jurisdiction.
      First, to be timely, a notice of appeal must be filed within 30 days after entry
of the appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Powers did not file his
notice of appeal until 37 days after entry of the order he seeks to appeal, his appeal
is untimely.
      Second, an appeal from an order denying or dismissing a challenge to an
allegedly void conviction is subject to dismissal. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010). A direct appeal may lie from the denial of a motion to correct
a void sentence if the defendant raises a colorable claim that the sentence is void. See
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes a punishment that the law does not allow; assertions
taking issue with the procedure employed in imposing the sentence do not constitute
colorable void sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d
668) (2010). Here, Powers does not allege any void sentence claim. He takes issue
with the procedure employed in obtaining his guilty plea. Accordingly, we lack
jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                           09/18/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.